STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”) isentered into as of this 31st day of March, 2009, by and between Arthur Kaplan (“Buyer”) and Arthur Kaplan Cosmetics, Inc. (“Seller”). WITNESSETH: A. Seller engagesin the business of business of developing, manufacturing, and selling organic personal care products specifically for men (the “Business”) and owns assets that relate to the Business (the “Assets”). B. Seller owes Buyer $33,194 in connection with related party payables and accrued interest (the “Related Party Indebtedness”). B.Seller desires to sell the Business and the Assets to Buyer and Buyer desires to buyfrom Seller the Business and the Assets pursuant to the terms and subject to the conditions setforth in this Agreement. AGREEMENT: In consideration of the foregoing and the mutual promises contained herein,the parties agree as follows: 1. PURCHASE AND SALE OF BUSINESS AND ASSETS. Upon the terms and subject to theconditions set forth in this Agreement, Seller hereby sells, assigns, transfers andconveys the Business and the Assets to Buyer, and Buyer hereby purchases, obtains and acquiresthe Business and the Assets form Seller. 2. PURCHASE PRICE. In consideration of and in exchange for the sale,assignment, transfer and conveyance of the Business and the Assets, Buyer agrees to assign andtransfer to Seller 10,100,000 shares of thecommon stock (the “Stock”) in Seller for cancelation and return to treasury. The Stock shall be delivered to Seller through certificates, properlyendorsed for transfer, on the Closing Date.Buyer further agrees to cancel and release Seller in connection with any obligations owned to Buyer for the Related Party Indebtedness. 3.CLOSING.Subject to the satisfaction of the conditions set forth inthis Agreement and compliance with the other provisions hereof, the closing ofthe transaction contemplated by this Agreement (the “Closing”) shall take place at Las Vegas, NV on March 31, 2009 at 10:00 a.m., local time, or at such other place andtime as shall be mutually agreeable to the parties hereto (the "(Closing Date"). 4.ASSIGNMENT OF THE BUSINESS AND THE ASSETS. From and after the Closing, all equitableand legal rights, title and interests in and to the Business and the Assets shall be owned,held and exercised by Buyer. 5.ASSIGNMENTS OF THE STOCK.
